99 N.Y.2d 587 (2003)
787 N.E.2d 1155
757 N.Y.S.2d 809
JUANA RODRIGUEZ, Appellant,
v.
SERGE ELEVATORS COMPANY, INC., Respondent.
Court of Appeals of the State of New York.
Decided February 13, 2003.
*588 Pollack, Pollack, Isaac & De Cicco, New York City (Brian J. Isaac of counsel), for appellant.
Fiedelman & McGaw, Jericho (Dawn C. DeSimone of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT, GRAFFEO and READ concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and defendant's motion for summary judgment dismissing the complaint denied.
Plaintiff seeks to invoke the doctrine of res ipsa loquitur in her personal injury action. Because plaintiff presented evidence of each element of this doctrine (see Dermatossian v New York City Tr. Auth., 67 NY2d 219 [1986]), the Appellate Division erred in granting defendant's motion for summary judgment dismissing the complaint. Plaintiff's inability to identify in which of two service elevators she was riding is not fatal to her claim because no dispute exists that defendant exclusively maintained both elevators.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.